Citation Nr: 0835485	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  06-17 173 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation higher than 30 percent 
for service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  

In August 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  


FINDING OF FACT

The evidence of record does not show that the symptomatology 
associated with the veteran's service-connected PTSD more 
closely approximates occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.   


CONCLUSION OF LAW

The criteria for an initial rating higher than 30 percent for 
the veteran's service-connected PTSD have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.126, 4.130, Diagnostic Code 9411 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board notes that the Federal Circuit has held that once 
service connection is granted, the claim is substantiated and 
additional notice is not required.  Furthermore, any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); see also Sutton v. Nicholson, 20 
Vet. App. 419 (2006).  In the present case, service 
connection for PTSD was granted and a disability rating and 
effective date was assigned in the September 2004 rating 
decision.  Neither the veteran nor his representative has 
alleged any prejudice with respect to the notice received for 
his claimed disability.  Therefore, further discussion of 
whether sufficient notice has been provided for the veteran's 
initial rating claim is not necessary.

Furthermore, the RO provided the veteran with a copy of the 
September 2004 rating decision, the April 2006 Statement of 
the Case (SOC), and the September 2006 Supplemental Statement 
of the Case (SSOC), which included a discussion of the facts 
of the claim, the laws and regulations pertinent to the 
claim, notification of the basis of the decision, and a 
summary of the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with mental examinations in July 2004 and June 2006.  
The examination reports are deemed adequate for rating 
purposes.  The veteran's service treatment records are also 
of record.

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.  



Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2007).  

An appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire time 
period involved and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected PTSD is presently assigned a 
30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007), which reflects evidence of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  The veteran contends that he is 
entitled to a higher initial rating for his service-connected 
PTSD.  

In order for the veteran to receive the next higher rating of 
50 percent, the evidence must show that his PTSD more closely 
approximates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The Board notes that the evidence of record shows that the 
veteran experiences disturbances of motivation and mood as a 
result of his PTSD.  Indeed, the veteran objectively 
demonstrated a "somewhat" anxious mood at the June 2006 VA 
PTSD examination and reported at the Travel Board hearing 
that he had problems with depression approximately three to 
four days per week.  The veteran also shows some difficulty 
in establishing and maintaining effective social 
relationships as a result of his PTSD.  Although the veteran 
told both PTSD examiners that he enjoys a good relationship 
with his daughters and told the June 2006 examiner that he 
gets together with a buddy every two weeks, he also reported 
at the June 2006 examination a strained relationship with his 
wife due, in part, to having separate sleeping arrangements 
as a result of the sleep disturbance associated with his 
PTSD.  The veteran has also repeatedly reported that he 
generally prefers to be alone and is a loner.  Furthermore, 
the veteran demonstrates some impairment of short- and long-
term memory as a result of his PTSD as the June 2006 VA 
examiner specifically noted that the veteran's memory 
function was mildly impaired with some decrease in recent 
memory.  

Nevertheless, the overall disability picture associated with 
the veteran's PTSD does not more closely approximate the 
schedular criteria associated with a 50 percent rating.  
There is no evidence to show circumstantial, circumlocutory, 
or stereotyped speech, impaired judgment, or impaired 
abstract thinking related to PTSD.  Indeed, VA examiners 
consistently described the veteran's speech, judgment, and 
thought processes as normal.  The evidence also does not show 
that the veteran experiences panic attacks more than once a 
week related to his PTSD.  Although the veteran reported that 
he had panic attacks more than two times per week at the 
Travel Board hearing, the July 2004 examiner noted that the 
veteran only had panic attacks two to three times per month 
and the June 2006 examiner wrote that the veteran only had 
"occasional" panic attacks.  As the veteran is not shown to 
have the requisite medical expertise to diagnose a panic 
attack, the Board affords more probative value to the 
frequency of panic attacks as reported by the July 2004 and 
June 2006 PTSD examiners.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  In addition, the veteran does not contend and there 
is no objective evidence to show that the veteran experiences 
flattened affect or a difficulty understanding complex 
commands as a symptom of his PTSD.  

Furthermore, the evidence does not show that the veteran 
experiences difficulty in establishing and maintaining 
effective work relationships as a result of his PTSD.  At the 
Travel Board hearing, the veteran reported that he had worked 
for a home health care company for the last four years and 
had not missed any days of work due to PTSD symptomatology.  
The July 2004 VA examiner specifically wrote that the veteran 
was able to establish and maintain effective work 
relationships and the June 2006 VA examiner noted that the 
veteran's occupational functioning had been "stable and 
satisfactory."  Moreover, the veteran has not taken any 
medication and has not sought any treatment for his PTSD at 
any time relevant to the appeal period.        

Finally, the Board notes that the July 2004 VA examiner 
assigned a GAF score of 70 and the June 2006 VA examiner 
assigned a GAF score of 60.  The GAF is a scale reflecting 
the "'psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness'" from 0 
to 100, with 100 representing superior functioning in a wide 
range of activities and no psychiatric symptoms.  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  
GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
While the assigned GAF scores suggest some decrease in 
functioning from the first to the second examination, it is 
particularly noted that the June 2006 VA examiner wrote that 
the veteran's reported PTSD symptoms were "very similar" to 
the earlier evaluation in July 2004.  The veteran's PTSD 
symptoms at the July 2004 examination were described as 
"minimal."  The above findings do not suggest that a higher 
initial evaluation is warranted.    

Thus, the overall disability picture associated with the 
veteran's PTSD as shown by the probative evidence of record 
does not more closely approximate occupational and social 
impairment with reduced reliability and productivity at any 
time relevant to the appeal period.  Rather, the disability 
picture more closely approximates the criteria associated 
with the currently assigned 30 percent disability rating 
throughout the appeal period.  Thus, the preponderance of the 
evidence weighs against the assignment of a higher initial 
rating for the veteran's PTSD on a schedular basis.      

To the extent that the veteran's service-connected PTSD 
adversely affects his employability, such has been 
contemplated in the assignment of the current 30 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  There is no 
exceptional or unusual disability picture.  Thus, referral to 
the RO for consideration of the assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim for a 
higher initial rating of PTSD and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial evaluation higher than 30 percent 
for PTSD is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


